     Case 2:18-cv-02023-GMN-BNW Document 47 Filed 12/02/19 Page 1 of 2




 1    WRIGHT, FINLAY & ZAK, LLP
      Christina V. Miller, Esq.
 2    Nevada Bar No. 12448
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7964; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorney for Plaintiff Wilmington Trust, National Association, not in its individual capacity but
 7    as Trustee of ARLP Securitization Trust, Series 2014-2
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11    WILMINGTON TRUST, NATIONAL                        Case No.: 2:18-cv-02023-GMN-PAL
      ASSOCIATION, NOT IN INDIVIDUAL
12    CAPACITY BUT AS TRUSTEE OF ARLP                   STIPULATION AND ORDER TO
13    SECURITIZATION TRUST, SERIES 2014-2,              EXTEND TIME TO RESPOND TO
      a Federal Savings Bank,                           DEFENDANT’S MOTION TO STAY
14                                                      [ECF No. 45]
                           Plaintiff,
15           vs.                                        [First Request]
16    COMMONWEALTH LAND TITLE
17    INSURANCE COMPANY,

18                        Defendant.
19
20           Plaintiff Wilmington Trust, National Association, not in its individual capacity but as
21    Trustee of ARLP Securitization Trust, Series 2014-2 (“Wilmington”), and Defendant
22    Commonwealth Land Title Insurance Company, (“Commonwealth”) (collectively, the “Parties”),
23    by and through their counsel of record, hereby stipulate and agree as follows:
24           1.      On November 18, 2019, Commonwealth filed a Motion to Stay [ECF No. 45];
25           2.      Wilmington’s response to Commonwealth’s Motion is due December 2, 2019;
26           3.      Wilmington’s counsel is requesting an additional fourteen (14) days to file its
27    response to Commonwealth’s Motion, and thus requests up to December 16, 2019, to file its
28    Opposition;



                                                 Page 1 of 2
     Case 2:18-cv-02023-GMN-BNW Document 47 Filed 12/02/19 Page 2 of 2




 1           4.      This extension is requested to allow Counsel for Wilmington additional time to
 2    review and respond to the points and authorities cited to in Commonwealth’s Motion. Further,
 3    counsel for Wilmington and Commonwealth have been engaged in negotiations regarding the
 4    extent of a potential stay of litigation but have been unable to reach an agreement, to date;
 5           5.      Counsel for Commonwealth does not oppose the extension and counsel for
 6    Wilmington and Commonwealth will continue their discussions regarding whether an agreement
 7    to stay the litigation can be reached without judicial intervention;
 8           6.      This is the first request for an extension which is made in good faith and not for
 9    purposes of delay.
10           IT IS SO STIPULATED.
11    DATED this 2nd day of December, 2019.             DATED this 2nd day of December, 2019.
12
      WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
13                                                      McREA LLP
14    /s/ Christina V. Miller                           /s/ Kevin S. Sinclair
15    Christina V. Miller, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 12448                              Nevada Bar No. 12277
16    7785 W. Sahara Ave., Suite 200                    8716 Spanish Ridge Ave., Suite 105
      Las Vegas, NV 89117                               Las Vegas, Nevada 89148
17    Attorney for Plaintiff Wilmington                 Attorneys for Defendant, Commonwealth Land
18    Trust, National Association,                      Title Insurance Company
      not in its individual capacity but as
19    Trustee of ARLP Securitization Trust,
      Series 2014-2
20
21
22
                                                   ORDER
23
       IT IS SO ORDERED.
24     Dated this __
                  3 day of December, 2019
25
                                                            ________________________________
26                                                          Gloria M. Navarro, District Judge
                                                            United States District Court
27
28



                                                  Page 2 of 2
